 Case 2:15-cv-08830-JAK-KS Document 304 Filed 04/18/19 Page 1 of 2 Page ID #:5496

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.       LA CV15-08830 JAK (KSx)                                           Date   April 18, 2019
 Title          Voice International, Inc., et al. v. Oppenheimer Cine Rentals, LLC, et al.




 Present: The Honorable             JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Andrea Keifer                                               Not Reported
                    Deputy Clerk                                          Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                      Not Present                                                Not Present


 Proceedings:              (IN CHAMBERS) ORDER RE PARTIES’ JOINT STATUS REPORT (DKT.
                           298) AND APRIL 29, 2019 STATUS CONFERENCE

On April 8, 2018, the parties filed a Joint Status Report. Dkt. 298. This Order is issued in response to
the Joint Status Report and to frame the issues that will be addressed at the Status Conference, which
is currently set for April 29, 2019 at 11:30 am:

    •    The Order regarding Plaintiffs’ Motion for Reconsideration found that Plaintiffs had made a
         prima facie showing that Klein Sr. is an alter ego of Defendant OPEL. Dkt. 294. That is a triable
         issue, i.e., at this time, Plaintiffs have not shown by a preponderance of the evidence that Klein
         Sr. is an alter ego of OPEL.

    •    Klein Sr. has been added as a party solely on the basis that the aforementioned prima facie
         showing has been made as to whether he is an alter ego of OPEL. Given that the premise of
         this assertion is that Klein Sr. and OPEL should be deemed one and the same, and that Klein
         Sr. disputes this claim, there is no basis to allow him to raise a new claim construction dispute
         and additional motions. As noted, the only new issue is whether Klein Sr. should have liability
         for claims successfully advanced against OPEL. That issue is distinct from the merits of those
         claims. Further, if it is established that Klein Sr. is the alter ego of OPEL, he will be potentially
         liable for its actions. OPEL has been a defendant in this litigation from the outset and has had a
         full and complete opportunity to raise claim construction disputes and file dispositive motions.

    •    Plaintiffs are permitted to serve, promptly, on Klein Sr. discovery requests pursuant to Fed. R.
         Civ. P. 33 and 34, that are limited to the issue whether Klein Sr. is the alter ego of OPEL.

    •    The parties have not shown that their disputes relating to the availability of a MakoHead product
         at trial or a litigation bond are ripe for a determination at this time. Those matters are deferred
         until later in the proceedings.

    •    The parties have made a good faith effort to agree on a schedule of remaining dates in this
         matter. However, the parties’ proposed jury trial date is not available. The next available jury


CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                               Page 1 of 2
 Case 2:15-cv-08830-JAK-KS Document 304 Filed 04/18/19 Page 2 of 2 Page ID #:5497

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.       LA CV15-08830 JAK (KSx)                                         Date        April 18, 2019
 Title          Voice International, Inc., et al. v. Oppenheimer Cine Rentals, LLC, et al.


         trial date is October 15, 2019. The parties are directed to confer and file a joint report on or
         before April 24, 2019, stating their respective and/or collective proposed new dates with respect
         to any remaining pre-trial steps, assuming a trial on October 15, 2019.

    •    The parties shall confer as to their respective and/or collective positions regarding whether there
         is a right to a jury trial with respect to alter ego liability, and include a statement of those
         position(s) in their April 24, 2019 joint report.

    •    As part of their April 24, 2019 joint report, the parties shall submit a list of anticipated trial
         witnesses in the format required by the Standing Order Regarding Jury/Court Trial for Cases
         Assigned to Judge John A. Kronstadt. See Standing Order for Civil Cases Assigned to Judge
         John A. Kronstadt at 59, Exhibit D § C.4 (“Counsel shall submit the names of the witnesses in
         the order that they are expected to testify, and will provide, to the extent possible, an accurate
         estimate of the time needed for each witness for direct, cross, redirect and re-cross. Counsel
         will also provide a brief summary of each witness’ testimony.”) The witness lists shall also
         identify which of those witnesses will provide testimony as to the alter ego issue.

    •    On April 17, 2018, the parties participated in good faith in a settlement conference with
         Magistrate Judge Stevenson. Dkt. 248. The parties are directed to confer and state in their joint
         report their respective and/or collective positions regarding whether further settlement
         discussions with Judge Stevenson, or another neutral, would be productive, and if so, when
         they should occur.



IT IS SO ORDERED.

                                                                                                      :

                                                               Initials of Preparer    ak




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                      Page 2 of 2
